         Case 3:20-cv-01279-MPS Document 25 Filed 10/05/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 SECURITIES AND EXCHANGE COMMISSION,
                                                               CASE NO. 3:20-CV-01279-MPS

                Plaintiff,

         v.

 MATTHEW O. CLASON,

                Defendant.

                                              ORDER

       IT IS HEREBY ORDERED that, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, the TRO [Dkt. No. 8], as modified by the Court’s orders of September 14, 2020 [Dkt.

No. 16] and September 30, 2020 [Dkt. No. 21], is hereby converted to a preliminary injunction

that shall remain in effect during the pendency of this action with an additional modification to

Section IV.D. as follows: “Upon application of the Parties and counsel for Stephanie Clason,

Stephanie Clason shall be permitted to file an action for divorce in the State of Connecticut,

provided however, that counsel for Ms. Clason shall inform this Court and the Commission of any

applications, orders, or other filings that may impact property and assets subject to this Order.”

       The Court will take no action, however, in response to requests by counsel for Ms.

Clason until such counsel files an appearance in this case.

       Dated this 5th day of October, 2020.



                                                                 /s/
                                                     Michael P. Shea, U.S.D.J.
